DELAWARE GROUP® INCOME FUNDS Delaware Extended Duration Bond Fund (the “Fund”) Supplement to the Fund’s Summary Prospectus dated November 27, 2015 (as amended and restated on April 30, 2016) Effective as of the date of this supplement, the following replaces the information in the summary prospectus section entitled “Who manages the Fund? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust (a Delaware statutory trust) Portfolio managers Title with Delaware Management Company Start date on the Fund Roger A. Early, CPA, CFA Executive Director, Head of Fixed Income Investments, Executive Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2007 Paul A. Matlack, CFA Senior Vice President, Senior Portfolio Manager, Fixed Income Strategist December 2012 Craig C. Dembek, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 John P. McCarthy, CFA Senior Vice President, Senior Portfolio Manager, Co-Head of Credit Research December 2012 Kashif Ishaq Senior Vice President, Head of Investment Grade Corporate Bond Trading November 2013 J. David Hillmeyer, CFA Senior Vice President, Senior Portfolio Manager November 2014 Michael G. Wildstein, CFA Senior Vice President, Senior Portfolio Manager November 2014 Delaware Management Company (Manager) is an indirect wholly owned subsidiary of Macquarie Group Limited (MGL). Neither the Manager nor its affiliates referred to in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL), a subsidiary of MGL and an affiliate of the Manager. MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. The Fund is governed by U.S. laws and regulations. Please keep this Supplement for future reference. This Supplement is dated October 12, 2016.
